             Case 2:18-cr-00422-SMB Document 569 Filed 05/06/19 Page 1 of 5



1    James C. Grant (Wash. Bar No. 14358, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
2
     920 Fifth Ave, Suite 3300
3    Seattle, WA 98104-1610
     Telephone: (206) 757-8096
4    Facsimile: (206) 757-7096
5    Email:       jamesgrant@dwt.com

6    Robert Corn-Revere (D.C. Bar No. 375415, admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
7    1919 Pennsylvania Avenue NW, Suite 800
8    Washington, DC 20006-3401
     Telephone: (202) 973-4225
9    Facsimile: (202) 973-4499
     Email:      robertcornrevere@dwt.com
10

11   Counsel for Michael Lacey and James Larkin

12   Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
     Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
13   BIENERT KATZMAN, PLC
14   903 Calle Amanecer, Suite 350
     San Clemente, CA 92673
15   Telephone: (949) 369-3700
     Facsimile: (949) 369-3701
16   Email:      tbienert@bmkattorneys.com
17               wbernstein@bmkattorneys.com

18   Counsel for Defendant James Larkin
19   Additional counsel listed on following pages
20
                        IN THE UNITED STATES DISTRICT COURT
21
                               FOR THE DISTRICT OF ARIZONA
22
     United States of America,                  No. CR-18-422-PHX-SMB
23
                              Plaintiff,        DEFENDANTS’ UNOPPOSED
24
                                                MOTION TO EXTEND DEADLINE
25      v.                                      FOR REPLY ON MOTION
                                                TO DISMISS INDICTMENT
26   Michael Lacey, et al.,
27                            Defendants.
28
         Case 2:18-cr-00422-SMB Document 569 Filed 05/06/19 Page 2 of 5



1    Paul J. Cambria, Jr. (Cal. Bar No. 177957, admitted pro hac vice)
     Erin E. McCampbell (N.Y. Bar No. 4480166, admitted pro hac vice)
2
     LIPSITZ GREEN SCIME CAMBRIA LLP
3    42 Delaware Avenue, Suite #120
     Buffalo, NY 14202
4    Telephone: (716) 849-1333
5    Facsimile: (716) 855-1580
     Email:       pcambria@lglaw.com
6                 emccampbell@lglaw.com
7    Counsel for Defendant Michael Lacey
8
     Gary S. Lincenberg (Cal. Bar No. 123058, admitted pro hac vice)
9    Ariel A. Neuman (Cal. Bar No. 241594, admitted pro hac vice)
     Gopi K. Panchapakesan (Cal. Bar No. 279586, admitted pro hac vice)
10   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
11   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
12   Los Angeles, CA 90067-2561
     Telephone: (310) 201-2100
13
     Facsimile: (310) 201-2110
14   Email:       glincenberg@birdmarella.com
                  aneuman@birdmarella.com
15
     Michael Kimerer (Ariz. Bar No. 002492)
16   KIMERER & DERRICK, P.C.
17   1313 E. Osborn Road, Suite 100
     Phoenix, AR 85014
18   Telephone: (602) 279-5900
19
     Facsimile: (602) 264-5566
     Email:      mdk@kimerer.com
20
     Counsel for Defendant John Brunst
21
     Bruce Feder (Ariz. Bar No. 004832)
22   Feder Law Office, P.A.
23   2930 E. Camelback Road, Suite 160
     Phoenix, AR 85016
24   Telephone: (602) 257-0135
     Facsimile: (602) 954-8737
25
     Email:       bf@federlawpa.com
26                fl@federlawpa.com
27   Counsel for Defendant Scott Spear
28


                                           1
          Case 2:18-cr-00422-SMB Document 569 Filed 05/06/19 Page 3 of 5



1           The government moved for a three-week extension of the deadline for its
2    response to Defendants’ motion to dismiss the indictment. Doc. 554. The
3    government’s motion correctly notes that counsel for the parties conferred and
4    Defendants agreed not to oppose the government’s extension request, while the
5    government agreed not to oppose Defendants’ corresponding request for an extension
6    to June 17, 2019 to file their reply.
7           In the communications between counsel, the government proposed that it have
8    45 pages for its response brief, and Defendants agreed not to oppose such a request if
9    the government similarly would agree not to oppose Defendants’ request for 25 pages
10   for their reply. The government stated that it was premature to stipulate to the length
11   of the reply brief at that time (as the Court had not ruled regarding page limits for the
12   motion and response), and the parties accordingly did not reach agreement in this
13   regard.
14          By order dated May 3, 2019, the Court granted the government’s extension
15   request, setting the deadline for the government’s response to the motion to dismiss as
16   May 27, 2019. Doc. 557. The Court’s order did not expressly address the
17   government’s request for additional pages, but Defendants understand the Order to
18   have granted the government’s request for 45 pages, in that the Court indicated it was
19   “granting the United States’ motion.” Id.
20          At the same time, the Court further ordered that Defendants’ reply on the
21   motion to dismiss would be limited to 20 pages. Defendants ask that the Court allow
22   25 pages for the reply brief, given the length of the Government’s response and the
23   importance of the constitutional issues presented by the motion to dismiss.
24          Defendants therefore respectfully request that the Court grant Defendants (a) an
25   extension until June 17, 2019 to file their reply on the motion to dismiss (Doc. 561),
26   and (b) leave to file a reply of up to 25 pages.
27          DATED this 6th day of May, 2019.
28


                                                1
     Case 2:18-cr-00422-SMB Document 569 Filed 05/06/19 Page 4 of 5



1                             DAVIS WRIGHT TREMAINE LLP
2                             s/ James C. Grant
3                             Attorneys for Michael Lacey and James Larkin

4                             LIPSITZ GREEN SCIME CAMBRIA LLP
                              s/ Paul J. Cambria, Jr.
5                             Attorneys for Michael Lacey
6
                              BIENERT KATZMAN, PLC
7                             s/ Thomas H. Bienert, Jr.
                              Attorneys for James Larkin
8
                              BIRD MARELLA BOXER WOLPERT NESSIM
9
                              DROOKS LINCENBERG AND RHOW
10                            s/ Ariel A. Neuman
                              Attorneys for John Brunst
11
                              FEDER LAW OFFICE PA
12
                              s/ Bruce Feder
13                            Attorney for Scott Spear

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   2
         Case 2:18-cr-00422-SMB Document 569 Filed 05/06/19 Page 5 of 5



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on May 6, 2019, a true and correct copy of the foregoing
3    document was electronically filed with the Clerk of the United States District Court of
4    the District of Arizona by using the CM/ECF system, and that service will be
5    accomplished by the CM/ECF system to all counsel of record.
6
                                       s/ James C. Grant
7                                      Attorney for Michael Lacey and James Larkin
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              3
